PER CURIAM.
In the argument of the ease before this court it was stated by counsel representing the government that the dismissal of the petition before the Board of Tax Appeals, on motion of the Commissioner of Internal Revenue, did not in any way preclude or prevent the petitioner here from paying the tax assessed under protest without prejudice to his right to sue in the District Court, of the United States for the Southern District of West Virginia to recover the same. In this view this court concurs, and there is accordingly no reason to decide the technical questions presented; therefore the decision of the Board of Tax Appeals is affirmed, without costs.
Affirmed.